DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20  are pending and examined on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10,751,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘430 patent anticipate instant claims 1, 3-5.  Claim 3 of the patent anticipates instant claim 4 requiring an in situ tumor vaccination by contacting the primary tumor with an immunostimulatory antibody. Claims 5, 8 and 9 of the patent anticipate instant claims 1 requiring an in situ tumor vaccination by contacting the  primary tumor with an immunostimulatory cytokine which is Il-2, Il-15, Il-21, Il-12 or IFN.   Claim 4 of the ‘430 patent anticipated instant claim 5 as requiring an  in situ tumor vaccination by contacting the primary tumor with an anti-GD2 antibody.  Claims 1 and 2 of the patent anticipate instant claim 3, wherein the immunomodulatory radiation dose is from 2-8 Gy or 2-5 Gy.


Claims 1 and 3-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,751,430 in view of  Wester et al (WO2015/185162) and Weichert et al (Science Translational Medicine, 2014, Vol. 6, 10 pages).
The claims of the ‘430 patent anticipate instant claims 1 and 3-5 for the reasons set forth above. 
Claim 12 and 13 of patent do not specifically teach that a phospholipid chelate of claim 13, which has the same structure as that of instant claim 6 and encompasses the limitations of instant claims 11-16, can be used as the immunomodulatory radioactive phospholipid chelate of claim 12(b) rather than the detection-facilitating  radioactive phospholipid chelate of claim 13(i), nor do the claims of the patent teach the isotopes of claim 7, or the organic chelating groups of claims 8 and 9 and the resulting phospholipid chelates of claim 10; the intravenous administration of the radioactive phospholipid chelate, the treatment of a human subject;  the treatment of metastatic cancer which is lung cancer or colon cancer.
Wester et al teach that typical therapeutic radioisotopes include 177Lu, 90Y, 166Ho, 186Re, 188Re and 225Ac, which meets the limitations of instant claim 7.  Wester et al teach the organic chelates of NODAGA, TETA, DTPA, CHX-DTPA, DOTA, DOTAGA, NOTA, HP-DOA3, CBTE2a and DFO (page 8, lines 1-6) which meet the limitations of instant claims 8-10.  Wester et al teach that Lu, Y and Ho are chelated by DOTA, DOTAGA, DTPA and CHX-DTPA (page 8, lines 25-28 and page 9, lines 7-8). 
It would have been prima facie obvious at the time of the effective filing date to use the particular organic chelators of Wester et al for the phospholipid chelators of the claims of the ‘430 patent, and to use isotopes which include  177Lu, 90Y, 166Ho, 186Re, 188Re and 225Ac, as opposed to diagnostic isotopes as taught in claim 14 of the ‘430 patent for the immunomodulatory dose of the radioactive phospholipid chelate administered in the claims of the of the ‘430 patent.  One of skill in the art would have been motivated to do so by the teachings of Weser et al regarding commonly used organic chelators and therapeutic radioisotopes which include 177Lu, 90Y, 166Ho, 186Re, 188Re and 225Ac. 
Regarding the specific phospholipid of instant claim 6, Weichert et al teach the structure of CLR1404 with 131I for use in molecular radiotherapy and alternatively with 124I for diagnostic imaging by PET (page 2/10, Figure 1).  CLR1404 is a structure of claim 13 of the ‘430 patent.  Weichert et al teach that after intravenous injection, CLR1404 localized into almost all primary and metastatic malignant tumors regardless of anatomic location (page 4/10, first column, lines 2-4) and that the uptake of CLR1404 into cancerous cells versus normal cells was selective (page 4, first column, lines 1-2 of the bottom paragraph and second column, lines 1-2 under the heading “Radiotherapy with 131I-CLR1404 in human tumor xenograft models”). 
It would have been prima facie obvious at the time of the effective filing date to use the phospholipid chelated to a therapeutic isotope of Weichert et al as the immunomodulatory dose of claim 12(b) of the ‘430 patent.  One of skill in the art would have been motivated to do so by the teachings of Weichert et al that the same phospholipid can be used as the basis to localize a diagnostic isotope or a therapeutic isotope within a tumor after intravenous injection.
Regarding claim 18 requiring a human subject with metastatic cancer. Weichert et al teach the administration of 124I-CLR1404 and localization in a human NSCLC patient with brain metastases (page 5/10, second column, lines 1-4); and a colorectal cancer patient with liver and lung metastases  (page 5/10, second column, lines 12-15).  Thus, it would have been prima facie obvious at the time of the effective filing date to treat a human patient having a metastatic lung or colon cancer by administering the phospholipid chelate of the formula in claims 12 of the ‘430 patent with the therapeutic isotopes as taught by Weichert et al.  One of skill in the art would have been motivated to do so by the teachings of Weichert et al regarding the intravenous administration of radiolabeled CLR1404 for treatment or diagnosis of metastatic cancer in humans as dependent on the isotope attached to CLR1404.  

Claims 1-5 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,751,430 in view of Morris et al (Radiotherapy and Oncology, 2015, vol. 116, pp. 504-509) and Petersen et al (Annals of Oncology, 2009, Vol. 20, supplement 4, pp. iv174-iv177).
The claims of the ‘430 patent anticipate instant claims 1 and 3-5 for the reasons set forth above.   The claims of the patent do not teach  the further treatment of the primary malignant solid tumor with external beam radiation therapy required in claim 2, intravenous administration of the phospholipid chelate required in claim 17, the specific treatment of a human patient, or metastatic squamous cell cancer of the head and neck
Morris et al teach that radiolabeled CLR1404 (figure 1A) confers a diapeutic capacity to molecularly target radiation to tumor cells and quantitatively model  the resulting radiation dose to tumor and normal tissue (page 505, first column, lines 1-3). CLR1404 is a structure of claim 13 of the ‘430 patent. Morris et al teach that CLR1404 has entered clinical phase testing  as both a diagnostic  and therapeutic agent, dependent on the attached isotope, and has demonstrated potent tumor uptake (page 505, first column, lines 4-7).  Morris et al teach that CLR1404 carrying a therapeutic isotope (131I) augments the external beam radiation in a mouse model of head and neck cancer (page 506, second column, lines 13-22 of the last paragraph).  Morris et al teach that based on these results, a phase I clinical trial that combines CLR1404 with reduced dose -external beam radiation is being prepared to treat patients with locoregional occurrence following prior radiation therapy for head and neck cancer (page 507, lines 16-19 under “Discussion”).  Morris et al teach that in addition to tumor response to the combined treatment, the trail will analyze toxicity, salivary and swallowing function and quality of life metrics (page 508, first column, lines 1-3).
Petersen et al teach that mucositis is inflammatory lesions of the oral and/or gastrointestinal tract  caused by high-dose cancer therapeutics (page 1, under “definition”.  Peterson et al teach that mucositis is one of the prim limiting factors for chemoradiation therapy in advanced head and neck carcinoma leading frequently to the need for enteral support and use of morphomimetis to main dose intensity through the radiation regimen (page 1, under “mucositis incidence and associated complications”).
It would have been prima facie obvious at the time of the effective filing date to combine the methods of the claims of the ‘430 with treatment of human patients having primary cancers with metastatic lesions with external beam radiation therapy, including head and neck cancer.  One of skill in the art would have been motivated to do so by the teachings of Morris et al regarding a phase I clinical trial that combines CLR1404 with reduced dose -external beam radiation for the analysis of tumor response, toxicity, salivary and swallowing function and quality of life metrics in patient with head and neck cancer; and the teachings of Petersen et al on mucositis as a serious complication of patients receiving chemo-radiation.  One of skill in the art would have been motivated to add the method of the claims of the’430 patent in order to reduce the dose of external beam radiation needed for tumor response and thus spare the patient from developing mucositis as a side effect of external beam radiation therapy.  


Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, 10-16, 18-24 of copending Application No. 15/809,427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘427 application anticipate the instant claims. 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, 10-16, 18-24 of copending Application No. 15/809,427 in view of Pierce et al (Human Vaccines & Imunotherapeutics, 2015, Vol. 11, pp. 1901-1909).
Claims 1-5, 7, 8, 10-16, 18-24 of the ‘427 application teach the limitations of claims 1-1.  The claims of the ‘427 application do not specifically teach that the contacting of the primary malignant tumor with the composition comprising one or more agents is by intratumoral injection of the composition into the tumor.
Pierce et al teach in situ tumor vaccination therapies which release tumor antigens, including neoantigen, by inducing tumor cell death and providing pro-inflammatory  signals to reverse the tolerizing microenvironment of the tumor (pages 1901-1902, bridging paragraph)  Pierce et al teach in situ anti-tumor vaccination with low-dose radiation and intratumoral CpG (page 1904), in situ anti-tumor vaccination with Il-12 by intratumoral delivery(page 1906, lines 13-15) and intratumoral administration of anti-CTLA4 antibodies (page 1907, first column, lines 12-13).  Pierce et al teach that the intratumoral delivery of CpG with low-dose radiation was safe and well tolerated (page 1904, second column, lines 9-20); intratumoral delivery of Il-12 avoided the related toxicity associated with systemic administration of Il-12 (page 1906, first column, lines 11-13)  and the intratumoral admisntration of anti-CTLA4 avoided the toxicity associated with systemic admisntration (lines 10-11 and lines 24-26).
It would have been prima facie obvious at the time of the effective filing date to contact the primary solid tumor with a composition comprising CpG, Il-12 or anti-CTLA4 by intratumoral injection.  One of skill in the art would have been motivated to do so by the teachings of Pierce et al regarding the anti-tumor effects of the agents of the composition without dose limiting side effects associated with systemic administration.
This is a provisional nonstatutory double patenting rejection.

All claims are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643